21-3080-cr
    United States v. Hennelly


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of December, two thousand twenty-two.

    PRESENT:
                GUIDO CALBRESI,
                GERARD E. LYNCH,
                JOSEPH F. BIANCO,
                      Circuit Judges.
    _____________________________________

    United States of America,

                                 Appellee,

                       v.                                                   21-3080-cr

    Cameron Hennelly,

                      Defendant-Appellant.
    _____________________________________

    FOR APPELLEE:                                  Paul D. Silver, Assistant United States Attorney,
                                                   for Carla B. Freedman, United States Attorney
                                                   for the Northern District of New York, Albany,
                                                   NY.

    FOR DEFENDANT-APPELLANT:                       Molly K. Corbett, Assistant Federal Public
                                                   Defender, for Lisa A. Peebles, Federal Public
                                                   Defender, Albany, NY.
       Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

      Defendant-appellant Cameron Hennelly appeals from a judgment of the district court,

entered on December 10, 2021. Hennelly’s sole challenge on appeal is to the special condition of

supervised release imposed as part of his sentence, which prohibits him from viewing adult

pornography. We assume the parties’ familiarity with the underlying facts, procedural history,

and issues on appeal, to which we refer only as necessary to explain our decision to affirm.

      On July 22, 2021, Hennelly waived his right to indictment and, without a plea agreement,

entered a guilty plea to both counts of an information charging him with distribution of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) (Count One), and with possession of

child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) (Count Two).            Count Two

specifically charged that the “violation involved images of child pornography involving

prepubescent minors and minors who had not attained 12 years of age, in violation of Title 18,

United States Code, Section 2252A(b)(2).” App’x at 11.

      On December 10, 2021, the district court sentenced Hennelly principally to a below-

Guidelines total term of imprisonment of 108 months, to be followed by a twenty-year term of

supervised release. With respect to the supervised release, the district court imposed, inter alia,

a special condition prohibiting Hennelly from viewing or possessing sexually explicit material, as




                                                2
defined in 18 U.S.C. § 2256(2) (“Special Condition #8”). 1 On appeal, Hennelly argues that

“[b]ecause this special condition bears no relation to any relevant sentencing factors and deprives

[him] of greater liberty than is reasonably necessary, this Court should remove the condition or

remand for further findings.” Appellant’s Br. at 13.

       We generally review the imposition of a special condition of supervised release for abuse

of discretion. United States v. Dupes, 513 F.3d 338, 342–43 (2d Cir. 2008). However, because

Hennelly did not object to the imposition of the special condition at sentencing, we review for

plain error. 2 United States v. Villafuerte, 502 F.3d 204, 207 (2d Cir. 2007). Under the plain error

standard, we consider whether: “(1) there is an error; (2) the error is clear or obvious, rather than

subject to reasonable dispute; (3) the error affected the appellant’s substantial rights; and (4) the

error seriously affects the fairness, integrity or public reputation of judicial proceedings.” United

States v. Miller, 954 F.3d 551, 557–58 (2d Cir. 2020) (quoting United States v. Nouri, 711 F.3d

129, 138 (2d Cir. 2013)).

       “District courts possess broad discretion in imposing conditions of supervised release.”

United States v. Betts, 886 F.3d 198, 202 (2d Cir. 2018). In imposing a special condition, “[a]

district court is required to make an individualized assessment . . . and to state on the record the



1
   Special Condition #8 provides that, “[w]hile in treatment and for the remainder of the term of supervision
following completion of treatment, [Hennelly] must not view, possess, own, subscribe to or purchase any
material, including pictures, videotapes, films, magazines, books, telephone services, electronic media,
computer programs, or computer services that depict sexually explicit conduct, as defined in 18 U.S.C.
§ 2256(2).” App’x at 106.
2
   We note that there is no basis to relax the plain error standard here because Hennelly was neither deprived
of an opportunity to object to the special condition in the district court, see United States v. Green, 618 F.3d
120, 122 (2d Cir. 2010), nor is the imposition of a condition of supervised release precluding access to adult
pornography novel or complex, see United States v. Villafuerte, 502 F.3d 204, 208 (2d Cir. 2007).

                                                       3
reason for imposing it; the failure to do so is error.” Id. However, even when the district court

does not provide such an explanation, the condition at issue may be upheld “if the district court’s

reasoning is self-evident in the record.” Id. (internal quotation marks and citation omitted).

       As a ban on accessing legal pornography implicates a First Amendment right, a special

condition of supervised release limiting such access is subject to “a more searching review.”

United States v. Eaglin, 913 F.3d 88, 95 (2d Cir. 2019). A reviewing court must examine if the

related condition is “unusual and severe,” if it is “reasonably related to the relevant sentencing

factors,” and if it “involve[s] a greater deprivation of liberty than is reasonably necessary.” Id. at

94–95; see also United States v. Carlton, 442 F.3d 802, 810 (2d Cir. 2006) (holding that individuals

on supervised release are subject to “conditional liberty” that may include a prohibition on the

possession of adult pornography (citing United States v. Cabot, 325 F.3d 384, 385 (2d Cir. 2003))).

In applying these legal principles, we “routinely reject[] bans on possession of adult pornography

as a condition of supervised release where the district court failed adequately to connect the need

for that condition to the defendant’s likelihood of recidivism or to another sentencing factor.”

Eaglin, 913 F.3d at 99.

       Here, the district court did not plainly err in limiting Hennelly’s access to adult

pornography for the term of his supervised release.          The district court made the requisite

individualized assessment before imposing the special condition and explained how it was

reasonably related to the statutory sentencing factors. In particular, the district court stated, inter

alia, that “allowing [Hennelly] to continue to have exposure to any form of pornography while on

supervised release may be contradictory to his rehabilitation and may lend [sic] to high risk

behavior, continuing sexual deviance, unreasonable expectations in sexual relationships, and

                                                  4
encourage intimacy deficits, thus impeding [his] rehabilitation.” App’x at 98. The district court

made that individualized finding after an explanation of the seriousness of Hennelly’s offense

conduct, including the nature of the child pornography he possessed, as well as his internet

communications with an undercover officer whom Hennelly believed was a father abusing his

minor daughter and whom Hennelly sent a video containing child pornography. Hennelly also

requested that this person he thought was abusing his daughter provide pictures of him engaged in

sexual conduct with the daughter. Furthermore, as noted in the Pre-Sentence Report, a search of

Hennelly’s cell phone by law enforcement revealed that he had numerous images and videos of

adult pornography saved on the phone along with seven videos containing child pornography.

Hennelly also admitted to law enforcement officials during an interview that, in addition to the

conversations with the undercover officer, he had separate conversations with another individual

who was abusing his daughter in a chat room for adult humor.

       The record demonstrates there was a sufficient basis for the district court to conclude that

the special condition regarding the prohibition on adult pornography was reasonably related to the

Section 3553(a) factors, including protecting the public by reducing Hennelly’s risk of recidivism

and facilitating his rehabilitation. See, e.g., United States v. Simmons, 343 F.3d 72, 82 (2d Cir.

2003) (affirming a similar condition where the district court “conclude[d] that there was a

connection between [the defendant’s] viewing and possessing sexually explicit material and his

criminal behavior”); see also United States v. Seeley, No. 19-4320, 2021 WL 5049457, at *5 (2d

Cir. Nov. 1, 2021) (summary order) (affirming a similar condition where the defendant possessed




                                                5
both adult and child pornography and the district court expressed concern that future exposure to

adult pornography could lead to “high risk behavior”). 3

        The district court’s focus on ensuring that Hennelly’s special conditions were tailored to

address the Section 3533(a) factors, while avoiding any unnecessary interference with Hennelly’s

rights, is further demonstrated by its modification at sentencing of the proposed language for a

separate special condition (relating to the prohibition on contact with minors) to allow for Hennelly

to have supervised visits with his children. The district court also observed that the special

conditions are “subject to change over time based on a defendant’s behavior and how they’re doing

on supervised release,” and Hennelly is “certainly always able to [return] to the Court and request

that the Court consider amending or doing away with completely certain conditions.” App’x at

88.

        In sum, we conclude that the district court did not plainly err in the imposition of Special

Condition #8 prohibiting Hennelly’s access to adult pornography.

                                            *       *       *




3
   The district court also mentioned administrative convenience as a ground for prohibiting Hennelly’s
access to adult pornography. The court stated that the job of the probation officers, in seeing to it that
Hennelly did not access child pornography, would be made more difficult if Hennelly had access to adult
pornography. This ground is problematic because it would apply to anyone convicted of child
pornography, and we have held, under Eaglin, that a conviction for child pornography does not, by itself,
justify prohibiting access to adult pornography. See 913 F.3d at 99–100. On plain error analysis, and
given the appropriate reasons the district court gave in this case, we do not believe that the court’s
alternative reliance on this problematic factor justifies vacatur of the condition imposed.

                                                    6
       We have considered Hennelly’s remaining arguments and find them to be without merit.

Accordingly, the judgment of the district court is AFFIRMED.


                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             7